The application for rehearing filed by defendant, appellant, calls our attention to the fact that the note sued on is for $1,323.36, whereas the judgment appealed from is for $1,332.36, a difference of $9 against appellant. This variance in amounts was not called to our attention heretofore and we did not detect it on our own motion. The error is clerical and may be rectified without rehearing; and for these reasons, the judgment appealed from is amended by reducing the principal amount thereof to $1,323.36.
Rehearing is refused. *Page 849